     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 1 of 24




 1 DENNIS J. HERRERA, State Bar #139669
   City Attorney
 2 RONALD P. FLYNN, State Bar #184186
   Chief Deputy City Attorney
 3 YVONNE R. MERE, State Bar #173594
   Chief of Complex & Affirmative Litigation
 4 OWEN J. CLEMENTS, State Bar #141805
   SARA J. EISENBERG, State Bar #269303
 5 JAIME M. HULING DELAYE, State Bar #270784
   Deputy City Attorneys
 6 Fox Plaza
   1390 Market Street, Sixth Floor
 7 San Francisco, CA 94102
   Telephone: 415/554-3957
 8 jaime.hulingdelaye@sfcityatty.org

 9 Attorneys for Plaintiff The People of the State of California,
   acting by and through San Francisco City Attorney Dennis J. Herrera
10
   [Additional counsel appear on signature page.]
11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
   THE CITY AND COUNTY OF SAN                       ) Case No. 3:18-cv-07591-CRB
14 FRANCISCO, CALIFORNIA and THE                    )
   PEOPLE OF THE STATE OF CALIFORNIA, ) JOINT STATUS UPDATE
15 Acting by and through San Francisco City         )
   Attorney DENNIS J. HERRERA,                      )
16                                                  )
                                 Plaintiffs,        )
17                                                  )
           vs.                                      )
18                                                  )
   PURDUE PHARMA L.P., et al.,                      )
19                                                  )
                                 Defendants.        )
20                                                  )

21

22

23

24

25

26

27

28


     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 2 of 24




 1            The parties respectfully submit this Joint Status Update in advance of the Court’s discovery

 2 conference scheduled for March 17, 2021 at 9:00 a.m.

 3 I.         JOINT STATEMENT REGARDING SCHEDULE AND DISPUTE RESOLUTION
 4            The parties jointly report on a number of case developments that have taken place since

 5 the last conference with the Court.

 6            A.         Case Schedule – Discovery Order No. 4 (ECF No. 451)
 7            On January 29, 2021, the Court entered Discovery Order No. 4, which sets forth the

 8 following forthcoming schedule:

 9                                     Event                                             Schedule
      Plaintiff’s expert reports                                                   May 21, 2021
10    Close of fact discovery                                                      July 2, 2021
      Defendants’ expert reports                                                   July 23, 2021
11    Parties exchange rebuttal reports                                            August 20, 2021
      Close of expert discovery                                                    September 3, 2021
12    Motions for summary judgment and Daubert motions                             September 24, 2021
13    Oppositions to motions for summary judgment and Daubert motions              October 22, 2021
      Replies in support of motions for summary judgment and Daubert               November 5, 2021
14    motions
      All trial materials due                                                      November 12, 2021
15    Final pretrial conference                                                    November 19, 2021
      Trial                                                                        December 6, 2021
16
              B.         Discovery Orders Issued Since Prior Conference
17
              On March 5, 2021, the Court denied without prejudice Defendants’ motion to compel
18
     production of nine additional custodians but allowed Defendants an opportunity to “narrow their
19
     requests” in further meet-and-confer efforts. ECF No. 482. In the same order, the Court granted
20
     Defendants’ motion to compel production of CURES data held by Plaintiff’s epidemiologists. Id.
21
              On March 8, 2021, the Court granted in part and denied in part Plaintiff’s motion to compel
22
     production and amended discovery responses from Defendants Endo Pharmaceuticals, Inc. and its
23
     subsidiaries (“Endo”) and Par Pharmaceuticals, Inc. (“Par”). It also ordered the parties to confer
24
     further regarding jurisdiction-specific search terms and the production of particular custodial files.
25
     ECF No. 485.
26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            -1-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 3 of 24




 1            C.         Order to Stay and Sever Proceedings Against Certain Defendants
                         (ECF No. 441)
 2
              On January 26, 2021, the Court entered the Order Staying Proceedings Against Certain
 3
     Defendants, staying the proceedings as to the Stipulating Defendants and requiring the Stipulating
 4
     Parties to submit a status update on the proposed settlement within 60 days of the order (on or
 5
     before March 29, 2021).
 6
              D.         Related Case
 7
              On February 3, 2021, the Court granted Walgreens’ motions to dismiss, dismissing the
 8
     claims against Walgreens without prejudice. On February 16, 2021, plaintiff filed a motion for
 9
     reconsideration. On March 2, 2021, the Court granted plaintiff’s motion for reconsideration,
10
     ordering that an amended complaint be filed by March 22, 2021. On March 13, 2021, plaintiff
11
     filed an unopposed Motion for Leave to Add Walgreens Co. as a defendant in the Amended
12
     Complaint. ECF No. 69.
13
              E.         Discovery Motions
14
              The parties and non-parties California Board of Pharmacy and California Department of
15
     Justice have briefed a number of disputes pursuant to the revised resolution protocol outlined in
16
     Discovery Order No. 2 (ECF No. 382) and applicable briefing orders for motions involving the
17
     non-parties. Those disputes are outlined in the chart below:
18
            Moving                 Responding                                                  ECF
19           Party                    Party                       Dispute                       No.
      Board of Pharmacy           Walgreens       Non-Party Board of Pharmacy’s Motion to      282,
20                                                Quash Walgreens’ July 23, 2020 Subpoenas     458
      Walgreens                   California      Walgreens’ Motion to Compel Certain          465
21                                Department of   CURES Data
                                  Justice
22    Defendants                  Plaintiff       Identification of how the shipping of        495
      (Walgreens, joined                          purportedly suspicious orders for
23    by Allergan, Anda                           prescription opioids has caused Plaintiff
      and Teva)                                   harm
24
     II.      PLAINTIFF’S STATEMENT
25
              The parties have continued to work diligently since the last status conference. This
26
     statement outlines the status of issues the parties have resolved and those that may require the
27
     Court’s input.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                         -2-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 4 of 24




 1            A.         Plaintiff’s Discovery Efforts
 2                       1.     Plaintiff’s Productions
 3            Plaintiff met the February 26, 2021 substantial completion deadline and is now working

 4 diligently to produce its remaining documents and data. Since the last status conference, Plaintiff

 5 has produced an additional 15,600 documents, comprising 106,648 pages, which brings Plaintiff’s

 6 total production to 383,536 documents and over two million pages.

 7            To date, Plaintiff has produced custodial e-mails from the vast majority of the custodians

 8 on which the parties have agreed, including those added late in the discovery process. Plaintiff

 9 expects to complete initial e-mail production for all but the late-added custodians by next week.

10 Plaintiff has also collected almost 20 group and individual non-e-mail custodial sources, as well

11 as numerous database extractions and has produced much of those collections. The process of

12 privilege review, and then production, from those that remain is underway. Plaintiff has thus far

13 produced privilege logs covering more than two thousand documents, including two documents

14 clawed back after inadvertent production and documents withheld from the custodians identified

15 as substantially complete in December 2020. Plaintiff will continue producing additional logs on

16 a rolling basis.

17            Plaintiff has also collected and produced relevant data from several databases, including

18 from four separate Department of Public Health databases, the Office of the Chief Medical

19 Examiner database, and the Police Department’s Crime Data Warehouse (“CDW”). Plaintiff is

20 actively undertaking remaining database collections and collecting additional documents located

21 on the City’s shared drives. To the extent Defendants have raised factual questions regarding

22 Plaintiff’s database productions, Plaintiff has and will continue to provide substantive responses.

23            Defendants raise some purported concerns about Plaintiff’s production below. Plaintiff

24 will respond fully if those disputes become ripe for court intervention. Two discrete topics,

25 however, require some context now:

26            Narrative Field in CDW Entries: The CDW contains data from police incident reports.
27 As outlined in the last statement, Plaintiff agreed to produce responsive entries, notwithstanding

28 the logistical challenge involved. It has now done so. The resulting Excel file contains 192

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                         -3-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 5 of 24




 1 columns (each corresponding with a field from an incident report) and over 93,000 rows or entries.

 2 Without having reviewed the production or offered a plausible explanation for why this field is

 3 necessary and proportional, Defendants continue to insist that Plaintiff produce the free-form

 4 narrative with each responsive entry. From Plaintiff’s perspective, the narrative field bears little

 5 relevance to this litigation and is extremely burdensome to collect, review, and redact – in part

 6 because the field can contain extremely sensitive confidential informant information, and each

 7 narrative must be reviewed by the respective reporting officer for that incident. Plaintiff, however,

 8 has not categorically refused to produce any information from this field. Rather, as Plaintiff

 9 reiterated in the last status update, it has “expressed willingness to engage with Defendants on

10 isolated requests for specific narratives that they feel are of heightened importance.” ECF No. 469

11 at 5. Defendants have not responded to this offer.

12            Police Investigation Files: To the extent that Defendants’ statement below suggests that
13 Plaintiff has agreed to produce investigation files, and has delayed in doing so, it is inaccurate.

14 From its initial response to Defendants’ discovery requests, Plaintiff has maintained that the Police

15 Department’s investigation files are protected under California law. As such, Plaintiff has

16 consistently refused to produce such investigation files to Defendants. Moreover, Plaintiff has

17 sufficiently described the manner in which the Police Department’s investigation files are

18 maintained to sustain Plaintiff’s privilege and burden objections.1

19            B.         Non-Party Discovery
20            Defendants’ non-party discovery has been extensive. To date, the various Defendants have

21 served dozens of subpoenas, comprising, at last count, well over 600 discrete document requests.

22 Nine of those subpoenas (with more than 150 broad document requests) were served on non-party

23 departments or divisions of the City and County of San Francisco, for which Plaintiff does not

24
     1
       As previously stated to Defendants, investigation files are maintained separately by each unit
25 of the  San Francisco Police Department. The Narcotics unit, the unit of the Police Department
   most  likely in possession of investigation files responsive to Defendants’ requests, does not have
26 a central repository  for such files. Instead, those investigation files are maintained separately by
   each  officer in that unit. The Narcotics unit can locate files by Police Department case number,
27 using that reference to identify  the individual officer who worked the case and working with that
   officer to find the requested file.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                         -4-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 6 of 24




 1 seek abatement costs. Five departments responded on January 29, 2021, and the remaining four

 2 responded on February 19, 2021. The non-party departments are being diligent in their searches

 3 and have begun to collect, review, and produce responsive documents.

 4            C.         Defendants’ Productions
 5            A number of Defendants have produced documents in other cases, some of which are

 6 relevant to this case and have been deemed produced here. As the Court knows, however, Plaintiff

 7 has also sought significant jurisdiction-specific discovery that was not produced in other litigation

 8 and that is necessary to proving this specific case.

 9            At the time of this writing, some Defendants claim to have substantially completed their

10 production of documents, some have yet to run search terms across agreed to custodians, and others

11 remain silent on the issue. Until late afternoon on Friday, February 26, 2021, the deadline for

12 substantial completion, Allergan still had not produced documents collected specifically for this

13 case; and several agreed-to searches for documents responsive to many of Plaintiff’s requests for

14 production remained outstanding. Allergan produced 190,209 pages of documents on February

15 26, 2021; based on Plaintiff’s review, the majority of these documents appear to have originated

16 with Allergan’s collection and production of documents pursuant to Judge Polster’s sanctions

17 order in the MDL, rather than searches specifically agreed to in this case. On March 12, 2021,

18 Allergan produced an additional 32,755 pages of documents, and it represented in its cover letter

19 than the production largely completed the outstanding searches and production to which the parties

20 have thus far agreed. Plaintiff has not yet had the opportunity to analyze the sufficiency of the

21 new production that Allergan represents as containing documents obtained through the agreed-to

22 searches. But given the distribution of custodians in the new production, it appears that little was

23 produced from the files of custodians identified for further production here. Moreover, Allergan

24 did not begin to identify responsive documents from its prior productions until January 26, 2021,

25 and Plaintiff is continuing to evaluate the sufficiency of those documents in order to assess whether

26 additional supplementation is required. Similarly, the Teva Defendants (which now include

27 various generic opioid entities Allergan owned for more than 15 years) have made two productions

28 in this case of just over 54,000 pages total, 47,000 pages of which also arrived on January 26,

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                         -5-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 7 of 24




 1 2021. Teva avers that it has produced 3.2 million documents, but, to clarify, those productions

 2 were made in other opioid cases and deemed produced here. Thus far, Teva’s production made

 3 specifically for this case consists of materials from the files of relevant sales representatives who

 4 detailed their brand-name fentanyl-containing drugs in San Francisco. Plaintiff is continuing to

 5 review Teva and Allergan’s productions and will timely confer with them on any deficiencies

 6 Plaintiff identifies.

 7            Walgreens’ production remains lacking in significant ways. Walgreens’ initial production
 8 of February 10, 2021 contained 6,923 documents. Plaintiff had requested that Walgreens provide

 9 an estimate of the remaining volume of San Francisco-specific documents to be produced from

10 custodial files, but Walgreens provided no such estimate. Walgreens made a second production

11 on the substantial completion deadline consisting of 66,317 pages, which Plaintiff continues to

12 evaluate. Walgreens later represented that it had substantially completed the production of

13 custodial files for some 51 individuals, but with some significant caveats. First, the vast majority

14 of those custodians were pre-existing custodians from other litigation tracks.              Second,

15 “substantially complete” in this context did not include documents collected from search terms

16 negotiated specifically for this case, which Plaintiff has been told should be produced sometime

17 “around the end of the month [of March].” Third, absent from the list of 51 were seven of the

18 eight dispensing-related custodians negotiated specifically for this case.2 As of the substantial

19 completion deadline, Walgreens had not produced a single document from these custodians, and

20 Walgreens has not told Plaintiff when that production will begin, much less be substantially

21 complete. Walgreens did make an additional production on Friday, March 12, 2021, but based on

22 previous representations, Plaintiff understands that it includes only the remaining documents

23 collected with the MDL search terms on the 51 custodians and does not fill any of the gaps noted

24

25   2
      For the second consecutive status report, Walgreens incorrectly suggests below that Plaintiff
26 beensomehow
   was            dilatory in identifying these jurisdiction-specific custodians. In fact, Plaintiff had
        requesting the predicate information necessary to make a custodian proposal since at least
27 October 2020. It was only after continued requests that, in January, Walgreens finally provided
   enough information – albeit far less than Plaintiff requested – such that Plaintiff could make a
28 proposal as to regional and local custodians related to Walgreens’ dispensing practices.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                         -6-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 8 of 24




 1 above. Finally, Plaintiff and Walgreens exchanged their selection of stores for the production of

 2 certain in-store due-diligence materials on March 12, 2021; according to Walgreens, this will result

 3 in a substantial production, the timing of which is still in question. Walgreens has not provided an

 4 estimate of the remaining production volume.

 5            On January 29, 2021, Endo produced 17,359 documents in this case. On February 26,
 6 2021, Endo produced another 3,392 documents and Par produced three documents. Additionally,

 7 Plaintiff has confirmed that productions made in the MDL on February 25, 2021 are also

 8 responsive to requests for production served here. As part of those MDL productions, Endo

 9 produced 79,545 documents and Par produced 15,017. Plaintiff has not yet identified Endo’s

10 promised production of updated Board meeting minutes relating to opioids, however.

11            Pursuant to this Court’s order of March 8, 2021, counsel for Plaintiff and Endo met and

12 conferred multiple times regarding Plaintiff’s proposed search terms and the production of

13 documents from the files of Eric Vandal. The parties have come to an agreement on the search

14 terms, with the exception of terms containing the term “I.” With the assistance of their respective

15 ESI specialists, the parties have discussed alternative methods for retrieving these documents.

16 Endo has agreed to test these methods on its system and report back to Plaintiff. Endo has agreed

17 to restore and produce responsive documents from a 2005 backup tape containing Mr. Vandal’s

18 e-mails, as well as tapes containing Mr. Vandal’s “My Documents” files. However, Endo

19 informed Plaintiff today that the 2005 backup tape is an incremental tape containing only three

20 months’ worth of Mr. Vandal’s e-mails. Endo is now investigating what other tapes may contain

21 Mr. Vandal’s e-mails and will report back to Plaintiff.

22            In addition to the foregoing, the parties will continue to meet and confer on at least three

23 issues. First, Plaintiff is seeking additional Endo sales custodians to replace six sales custodians

24 Endo previously and incorrectly represented had San Francisco Bay Area sales responsibilities.3

25

26   3
       On December 17, 2020, Endo represented to Plaintiff and this Court that it would produce
27 January 22,from
   documents        the files of 29 San Francisco sales custodians. In its interrogatory responses of
                2021, Endo identified the 29 San Francisco sales custodians. It amended those
28 responses on February 10, 2021 to remove five of those custodians. Furthermore, as noted in the
   parties’ March 2, 2021 Joint Status Update, Plaintiff also recently learned that at least nine of the
     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                           -7-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 9 of 24




 1 Second, in light of the Court’s March 8, 2021 order, Plaintiff has asked Par to propose custodians

 2 and search terms relating to Par’s unbranded marketing efforts. Third, in connection with the

 3 Chicago opioids litigation, it has recently come to Plaintiff’s attention that Medical Science

 4 Liaisons, such as San Francisco custodian Bobbie Sue Brown, used a separate call note database

 5 that has not yet been searched or produced. We understand Endo is investigating the production

 6 of this information.

 7            On March 10, 2021, Anda produced 1,703 documents responsive to supplemental search
 8 terms and from the custodial files of a recently added document custodian. Plaintiff is reviewing

 9 that production and will meet and confer with Anda regarding any deficiencies identified. To date,

10 Anda has produced 11,811 documents in this litigation and represented that its production is

11 substantially complete for the first time in this Joint Status Update.

12            D.         Proposed Agenda for Status Conference
13            Plaintiff submits that the status conference should address the issues outlined herein.

14 III.       DEFENDANTS’ STATEMENT
15            A.         Status of Party Discovery
16                       1.    Defendants’ Discovery Requests
17            Of the 35 custodians for which Plaintiff has agreed to collect and produce documents, on

18 February 19, 2021 Plaintiff identified 30 custodial email productions as substantially complete,

19 subject to privilege and responsiveness reviews. Following several months of discussion through

20 the meet and confer process, on Friday (March 21, 2021), Plaintiff made an initial production of

21 data from the Crime Data Warehouse (“CDW”), which Defendants are in the process of reviewing.

22 The CDW was identified by Plaintiff as a source of crucial law enforcement information sought

23 by Defendants. Despite acknowledging the importance of this data set to Defendants’ requests,

24 Plaintiff refuses to produce significant fields of data from the CDW which Defendants believe

25 contain highly relevant detail about the individual matters identified by the CDW. Specifically,

26

27 now 24 San Francisco sales custodians Endo represented were “new” for this litigation had in fact

28 already been produced or reproduced in the MDL. See ECF No. 469 at 8.

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            -8-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 10 of 24




 1 Plaintiff refuses to produce the “narrative” field for any of the CDW entries.4 Plaintiff is correct

 2 that Defendants have not completed review of “over 93,000 rows or entries” it produced late last

 3 Friday, without any accompanying key or description of the data fields included. However, even

 4 initial review reveals entries related to incidents that may be highly relevant, such as entries related

 5 to prescription forgery, that lack any field that would identify whether the forged prescription was

 6 for an opioid, for example. It is logical that the narrative field related to the incident would include

 7 additional details the officers involved believe were relevant, rendering Plaintiff’s insistence that

 8 the field “bears little relevance to this litigation” perplexing.

 9            Moreover, Plaintiff still has not produced any investigation files from the San Francisco

10 Police Department and still has provided incomplete answers to basic questions from Defendants

11 about how those investigation files are organized, preventing Defendants from assessing the merits

12 of Plaintiff’s objections related to producing them.          Plaintiff’s ongoing delay is similarly

13 preventing Defendants from even raising specific discovery disputes with the Court, as it prevents

14 Defendants from analyzing what gaps are present and what else Plaintiff may need to produce.

15 Plaintiff’s delays are placing further pressure on the compressed case schedule Plaintiff has

16 repeatedly demanded.

17            With respect to Plaintiff’s interrogatory responses, Plaintiff has served its Third

18 Supplemental Responses and Objections to the Manufacturer Defendants’ First Set of

19 Interrogatories. The parties are meeting and conferring regarding those responses. Defendants

20 continue to meet-and-confer with Plaintiff regarding its objections and responses to Distributor

21 Defendants’ discovery requests, but note that many responses remain incomplete. Plaintiff has

22 already indicated it will again be supplementing several responses to Distributor Defendants’

23 discovery requests in the future, and indicated on Monday that Defendants will receive

24 supplemental responses to certain interrogatories by March 26, 2021. Plaintiff and Defendants are

25

26   4
       Plaintiff’s “willingness to engage with Defendants” on this issue has consisted of a
   representation  that “in the abstract, we do not categorically oppose producing one or two narratives
27 if Defendants identify   the individual relevance and the narrative could be reviewed, redacted, and
   produced  without   undue  burden.” This is not sufficient or acceptable.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            -9-
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 11 of 24




 1 also meeting and conferring regarding Plaintiffs’ Responses and Objections to Walgreens’

 2 Requests for Production and Interrogatories. The parties also met and conferred regarding

 3 Defendants’ new narrowed request for doctor custodial files. While the parties are still negotiating,

 4 Defendants expect to file a new dispute letter Wednesday, consistent with the Court’s order.

 5                       2.   Plaintiff’s Discovery Requests
 6            Defendants have produced millions of documents in the MDL, which are deemed produced

 7 in this case. In addition, Defendants have made additional productions specific to this case. For

 8 example, since the last status conference, Walgreens has produced approximately 29,000

 9 documents, including over 4,000 additional documents on March 12, and will roll out its remaining

10 productions shortly. These totals are in addition to the more than 380,000 documents Walgreens

11 has produced in the MDL. By the substantial completion deadline of February 26, Walgreens had

12 substantially completed production of documents for all but the new search terms and custodians

13 Plaintiff waited until January to request.5 Walgreens has also provided the information on

14 custodians and productions that Plaintiff requested. Walgreens is rolling out its productions as

15 soon as practicable based on the parties’ negotiations, as Walgreens repeatedly told Plaintiffs

16 during those negotiations.

17            Likewise, by the substantial completion deadline, the Endo and Par Defendants had
18 substantially completed their production for all agreed upon custodial and non-custodial searches,

19 including producing over 135,000 documents in this matter specifically. This is in addition to the

20 approximately 4.6 million documents produced in other opioid actions that Endo and Par deemed

21 produced here, including documents from custodial files of some jurisdiction-specific custodians

22 relevant also to this matter. In addition, since the last status conference, and following the Court’s

23 order, the parties have continued to meet and confer regarding jurisdiction-specific search terms

24 and to collect documents and email for Eric Vandal. These discussions have been productive, and

25 the parties have substantially narrowed these disputes, including with the Endo and Par Defendants

26

27   5
      Plaintiff’s n.2 is incorrect. The cause of Plaintiff’s delay was Plaintiff’s failure to timely make
   requests. Walgreens provided information in response to Plaintiff’s late requests promptly.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                         - 10 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 12 of 24




 1 undertaking to review tens of thousands of additional documents resulting from agreed upon search

 2 terms. The parties have also agreed to continue meeting and conferring in an effort to resolve any

 3 remaining issues.6

 4            Allergan has deemed produced in this case 724,488 documents and 5,145,819 pages

 5 gathered and produced—without geographic limitation—in other opioid cases. It has also agreed

 6 to provide its production in the MDL regarding suspicious order monitoring-related documents. In

 7 late January and early February, Allergan agreed to conduct several additional searches for this

 8 case in particular at Plaintiff’s request. On February 26, 2021, Allergan produced an additional

 9 47,984 documents, including 190,209 pages, which includes the results of several of those

10 searches. On March 13, 2021, Allergan made another substantial additional production. Allergan

11 anticipates that the production of additional documents directly into this case, namely additional

12 transactional data requested by Plaintiff and its privilege log, will be minimal as its production is

13 substantially complete.

14            The Teva Defendants have produced over 3.2 million documents, recently substantially

15 completed the production of documents for additional regional custodians and have agreed to

16 production of documents for 2 additional custodians, which Teva expects to complete shortly.

17

18

19   6
          Certain of the issues identified in Plaintiff’s section above were not the subject of Plaintiff’s
     recent motion to compel, including its request that Endo “replace six sales custodians Endo
20   previously and incorrectly represented had San Francisco Bay Area sales responsibilities.”
     Contrary to Plaintiff’s assertion in n.3, infra, Endo did not represent that it produced documents
21   “from the files of 29 San Francisco sales custodians.” In its submission to this Court, Endo stated
     accurately that it would agree to produce documents from “a total of 29 sales force custodians.”
22   ECF No. 405 at 8. Five of these six sales custodians supervised Opana ER-related detail calls in
     California, but not in San Francisco specifically. Plaintiff has been aware of this since at least
23   October 16, 2020, when Endo informed Plaintiff of the specific Regional Directors and District
     Managers who supervised Opana ER-related detail calls in the Bay Area. The sixth sales custodian
24   to whom Plaintiff refers is Endo’s former National Sales Director, Ron Jackson, who also served
     as a Regional Director. Endo informed Plaintiff that it recently learned that Mr. Jackson did not
25   have responsibilities specific to the Bay Area as Regional Director, but his national-level
     responsibilities related to Opana ER are responsive to Plaintiff’s requests in this case. Plaintiff has
26   access to materials from all of these custodians, including through materials produced in other
     litigation. Further, Endo also agreed to and already has produced materials from all of the District
27   Manager custodians Plaintiff requested, including all 15 District Managers with responsibilities
     related to Opana ER in the Bay Area.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            - 11 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 13 of 24




 1 Teva and Plaintiff continue to meet and confer regarding the requests for documents from Teva

 2 Ltd.

 3            Anda has deemed produced more than 240,000 documents produced into the MDL in this

 4 case. In addition, Anda produced 3,452 documents compiled using San Francisco-specific search

 5 terms and San Francisco-specific transactional data on October 2, 2020. Following the Court’s

 6 ruling regarding the Bay Area as the relevant geographic limitation, Anda produced statewide

 7 California transactional data on February 5, 2021, and 6,654 documents compiled using Bay Area-

 8 specific search terms on February 12, 2021, from the files of 32 different custodians. Anda also

 9 reached agreement with Plaintiff on one additional custodian and three additional search term

10 strings on February 10, 2021, and produced 1,703 documents from this custodian’s files and the

11 additional search term results on March 10, 2021. Anda’s production is now substantially

12 complete for all of its custodians with only privilege review remaining.

13            B.         Status of Other Third-Party Discovery
14            In April 2020, Defendants served requests for production on plaintiffs for the production

15 of documents and data from all pertinent subdivisions of the City and County of San Francisco.

16 When the City and County was dismissed as a plaintiff, Plaintiff took the position that certain of

17 its subdivisions were not within Plaintiff’s custody and control, requiring third-party subpoenas.

18 Defendants therefore served subpoenas on the San Francisco departments and entities that Plaintiff

19 has deemed outside of its custody and control, including the Department of the Environment,

20 Department of Emergency Management, Board of Supervisors, Controller’s Office, Mayor’s

21 Office, District Attorney’s Office, Department of Human Resources, Health Service System, and

22 Human Services Agency.7 These subdivisions have now responded to the subpoenas, and the

23 parties are in the process of meeting and conferring regarding those responses. The parties will

24 submit disputes to the Court as necessary.

25

26

27   7
       Defendants have also served subpoenas on the San Francisco Superior Court and the University
   of California San Francisco Hospital.
28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                       - 12 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 14 of 24




 1            Defendants are also pursuing third-party discovery from various state agencies, and have

 2 subpoenaed multiple professional boards, with which they are meeting and conferring.

 3    DATED: March 16, 2021                         Respectfully submitted,

 4                                                  ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
 5                                                  AELISH M. BAIG
                                                    HADIYA K. DESHMUKH
 6
                                                                   s/ Aelish M. Baig
 7                                                                 AELISH M. BAIG
 8                                                  Post Montgomery Center
                                                    One Montgomery Street, Suite 1800
 9                                                  San Francisco, CA 94104
                                                    Telephone: 415/288-4545
10                                                  415/288-4534 (fax)
                                                    aelishb@rgrdlaw.com
11                                                  hdeshmukh@rgrdlaw.com
12                                                  DENNIS J. HERRERA
                                                    City Attorney
13
                                                    RONALD P. FLYNN
14                                                  YVONNE R. MERE
                                                    OWEN J. CLEMENTS
15                                                  SARA J. EISENBERG
                                                    JAIME M. HULING DELAYE
16                                                  Deputy City Attorneys
                                                    Fox Plaza
17                                                  1390 Market Street, Sixth Floor
                                                    San Francisco, CA 94102
18                                                  Telephone: 415/554-3957
                                                    jaime.hulingdelaye@sfcityatty.org
19
                                                    ROBBINS GELLER RUDMAN
20                                                    & DOWD LLP
                                                    PAUL J. GELLER
21                                                  MARK J. DEARMAN
                                                    DOROTHY P. ANTULLIS
22                                                  120 East Palmetto Park Road, Suite 500
                                                    Boca Raton, FL 33432
23                                                  Telephone: 561/750-3000
                                                    561/750-3364 (fax)
24                                                  pgeller@rgrdlaw.com
                                                    mdearman@rgrdlaw.com
25                                                  dantullis@rgrdlaw.com
26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                      - 13 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 15 of 24




 1
                                               ROBBINS GELLER RUDMAN
 2                                               & DOWD LLP
                                               THOMAS E. EGLER
 3                                             655 West Broadway, Suite 1900
                                               San Diego, CA 92101
 4                                             Telephone: 619/231-1058
                                               619/231-7423 (fax)
 5                                             tome@rgrdlaw.com

 6                                             LIEFF, CABRASER, HEIMANN
                                                 & BERNSTEIN, LLP
 7                                             ELIZABETH J. CABRASER
                                               RICHARD M. HEIMANN
 8                                             PAULINA DO AMARAL
                                               KEVIN R. BUDNER
 9                                             MICHAEL LEVIN-GESUNDHEIT
                                               275 Battery Street, 29th Floor
10                                             San Francisco, CA 94111-3339
                                               Telephone: 415/956-1000
11                                             415/956-1008 (fax)
                                               ecabraser@lchb.com
12                                             rheimann@lchb.com
                                               pdoamaral@lchb.com
13                                             kbudner@lchb.com
                                               mlevin@lchb.com
14
                                               RENNE PUBLIC LAW GROUP
15                                             LOUISE RENNE
                                               350 Sansome Street, Suite 300
16                                             San Francisco, CA 94104
                                               Telephone: 415/848-7240
17                                             415/848-7230 (fax)
                                               lrenne@publiclawgroup.com
18
                                               ANDRUS ANDERSON LLP
19                                             JENNIE LEE ANDERSON
                                               AUDREY SIEGEL
20                                             155 Montgomery Street, Suite 900
                                               San Francisco, CA 94104
21                                             Telephone: 415/986-1400
                                               415/986-1474 (fax)
22                                             jennie@andrusanderson.com
                                               audrey.siegel@andrusanderson.com
23
                                               SANFORD HEISLER SHARP, LLP
24                                             KEVIN SHARP
                                               611 Commerce Street, Suite 3100
25                                             Nashville, TN 37203
                                               Telephone: 615/434-7000
26                                             615/434-7020 (fax)
                                               ksharp@sanfordheisler.com
27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                      - 14 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 16 of 24




 1
                                               SANFORD HEISLER SHARP, LLP
 2                                             EDWARD CHAPIN
                                               655 West Broadway, Suite 1700
 3                                             San Diego, CA 92101
                                               Telephone: 619/577-4253
 4                                             619/577-4250 (fax)
                                               echapin2@sanfordheisler.com
 5
                                               CASEY GERRY SCHENK FRANCAVILLA
 6                                               BLATT & PENFIELD LLP
                                               DAVID S. CASEY, JR.
 7                                             GAYLE M. BLATT
                                               ALYSSA WILLIAMS
 8                                             110 Laurel Street
                                               San Diego, CA 92101-1486
 9                                             Telephone: 619/238-1811
                                               619/544-9232 (fax)
10                                             dcasey@cglaw.com
                                               gmb@cglaw.com
11                                             awilliams@cglaw.com

12                                             WEITZ & LUXENBERG P.C.
                                               ELLEN RELKIN
13                                             700 Broadway
                                               New York, NY 10003
14                                             Telephone: 212/558-5500
                                               212/344-5461 (fax)
15                                             erelkin@weitzlux.com
16                                             WEITZ & LUXENBERG P.C.
                                               MELINDA DAVIS NOKES
17                                             1880 Century Park East
                                               Los Angeles, CA 90067
18                                             Telephone: 310/247-0921
                                               310/786-9927 (fax)
19                                             mnokes@weitzlux.com

20                                             WEITZ & LUXENBERG P.C.
                                               PAUL F. NOVAK
21                                             TIFFANY R. ELLIS
                                               3011 W. Grand Blvd, 24th Floor
22                                             Detroit, MI 48202
                                               Telephone: 313/800-4170
23                                             646/293-7960 (fax)
                                               pnovak@weitzlux.com
24                                             tellis@weitzlux.com

25                                             Attorneys for Plaintiff The People of the State of
                                               California, acting by and through San Francisco
26                                             City Attorney Dennis J. Herrera

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                   - 15 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 17 of 24




 1    DATED: March 16, 2021                       Respectfully submitted,

 2                       s/ Sean O. Morris                       s/ Zachary Hill
 3
      Sean O. Morris (SBN 200368)                 Zachary Hill (S.B. #275886)
 4    John D. Lombardo (SBN 187142)               MORGAN, LEWIS & BOCKIUS LLP
      Christopher Beeler (SBN 330496)             One Market, Spear Street Tower
 5    ARNOLD & PORTER                             San Francisco, CA 94105-1596
       KAYE SCHOLER LLP                           Telephone: (415) 442-1000
 6    777 South Figueroa Street, 44th Floor       zachary.hill@morganlewis.com
      Los Angeles, CA 90017-5844
 7    Telephone: (213) 243-4000                   Eric W. Sitarchuk*
      Facsimile: (213) 243-4199                   Rebecca J. Hillyer*
 8    sean.morris@arnoldporter.com                MORGAN, LEWIS & BOCKIUS LLP
      john.lombardo@arnoldporter.com              eric.sitarchuk@morganlewis.com
 9                                                rebecca.hillyer@morganlewis.com
      Attorneys for Defendants Endo               1701 Market Street
10    Pharmaceuticals Inc., Endo Health           Philadelphia, PA 19103-2921
      Solutions Inc., Par Pharmaceutical, Inc.,   Telephone: +1.215.963.5000
11    and Par Pharmaceutical Companies, Inc.      Facsimile: +1.215.963-5001
12                                                Wendy West Feinstein (pro hac vice)
                                                  MORGAN, LEWIS & BOCKIUS LLP
13                                                One Oxford Centre, 32nd Floor
                                                  Pittsburgh, PA 15219-6401
14                                                Telephone: (412) 560-7455
                                                  wendy.feinstein@morganlewis.com
15

16                                                Attorneys for Defendants
                                                  Teva Pharmaceuticals USA, Inc., Cephalon,
17                                                Inc., Actavis LLC, Watson Laboratories, Inc.,
                                                  and Actavis Pharma, Inc. f/k/a Watson
18                                                Pharma, Inc.

19                                                *Denotes national counsel, pro hac vice
                                                  forthcoming
20
                          s/ Karl Stampfl                     s/ Charles J. Stevens
21
      Donna Welch, P.C. (pro hac vice)            Charles J. Stevens (SBN 106981)
22    Timothy W. Knapp, P.C. (pro hac vice)       cstevens@gibsondunn.com
      Karl Stampfl (pro hac vice)                 Joshua D. Dick (SBN 268853)
23    KIRKLAND & ELLIS LLP                        jdick@gibsondunn.com
      300 North LaSalle                           Kelsey J. Helland (SBN 298888)
24    Chicago, IL 60654                           khelland@gibsondunn.com
      Telephone: (312) 862-2000                   GIBSON DUNN & CRUTCHER LLP
25    Facsimile: (312) 862-2200                   555 Mission Street, Suite 3000
      donna.welch@kirkland.com                    San Francisco, CA 94105
26    tknapp@kirkland.com                         Telephone: 415.393.8200
      karl.stampfl@kirkland.com                   Facsimile: 415.393.8306
27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                 - 16 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 18 of 24




 1
      Zachary W. Byer (S.B. #301382)              Kaspar Stoffelmayr
 2    KIRKLAND & ELLIS LLP                        (pro hac vice forthcoming)
      555 South Flower Street                     kaspar.stoffelmayr@bartlitbeck.com
 3    Los Angeles, CA 90071                       Katherine M. Swift
      Telephone: (213) 680-8400                   (pro hac vice forthcoming)
 4    zachary.byer@kirkland.com                   kate.swift@bartlitbeck.com

 5    Jennifer G. Levy, P.C. (pro hac vice)       BARTLIT BECK LLP
      KIRKLAND & ELLIS LLP                        54 West Hubbard Street
 6    1301 Pennsylvania Ave., N.W.                Chicago, IL 60654
      Washington, DC 20004                        Telephone: 312.494.4400
 7    Telephone: (202) 879-5000                   Facsimile: 312.494.4440
      Facsimile: (202) 879-5200
 8    jennifer.levy@kirkland.com                  Alex Harris
                                                  (pro hac vice forthcoming)
 9    Attorneys for Defendants                    alex.harris@bartlitbeck.com
      Allergan Finance, LLC f/k/a Actavis, Inc.   BARTLIT BECK LLP
10    f/k/a Watson Pharmaceuticals, Inc.,         1801 Wewatta Street, Suite 1200
      Allergan Sales, LLC and Allergan USA,       Denver, CO 80202
11    Inc. and specially appearing defendant      Telephone: 303.592.3100
      Allergan plc f/k/a Actavis plc              Facsimile: 303.592.3140
12
                                                  Attorneys for Defendant
13                                                Walgreen Co.

14                       s/ Katy E. Koski
15    James W. Matthews (pro hac vice)
      Ana M. Francisco (pro hac vice)
16    Katy E. Koski (pro hac vice)
      FOLEY & LARDNER LLP
17    111 Huntington Avenue
      Boston, MA 02199-7610
18    Telephone: (617) 342-4000
      Facsimile: (617) 342-4000
19    jmatthews@foley.com
      francisco@foley.com
20    kkoski@foley.com
21    Alan R. Ouellette (CA Bar. No. 272745)
      FOLEY & LARDNER LLP
22    555 California Street, Suite 1700
      San Francisco, CA 94104-1520
23    Telephone: (415) 434-4484
      Facsimile: (415) 434-4507
24    aouellette@foley.com
25    Attorneys for Defendant
      Anda, Inc.
26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                           - 17 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 19 of 24




 1                                          ATTESTATION
 2            I, Aelish M. Baig, am the ECF User whose ID and password are being used to file this
 3 Joint Status Update.      In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that
 4 Defendants have concurred in this filing.

 5    DATED: March 16, 2021

 6
                                                               s/ Aelish M. Baig
 7                                                             AELISH M. BAIG

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                  - 18 -
     4823-7953-2769.v1
     Case 3:18-cv-07591-CRB Document 499 Filed 03/16/21 Page 20 of 24




 1                                     CERTIFICATE OF SERVICE
 2            I hereby certify under penalty of perjury that on March 16, 2021, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and

 5 I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                       s/ Aelish M. Baig
                                                         AELISH M. BAIG
 8
                                                         ROBBINS GELLER RUDMAN
 9                                                              & DOWD LLP
                                                         Post Montgomery Center
10                                                       One Montgomery Street, Suite 1800
                                                         San Francisco, CA 94104
11                                                       Telephone: 415/288-4545
                                                         415/288-4534 (fax)
12                                                       E-mail: aelishb@rgrdlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STATUS UPDATE - 3:18-cv-07591-CRB                                                            -1-
     4823-7953-2769.v1
012314542                                             6789 Filed
                     Case 3:18-cv-07591-CRB Document 499    6 03/16/21 Page 21 of 24
)*+,+-.ÿ0-1234*5+2-ÿ123ÿ*ÿ6*78ÿ9:;<=>?=@ABC;=6DEÿ6+5Fÿ*-Gÿ62H-5Fÿ21ÿI*-ÿJ3*->+7>2ÿ85ÿ*,ÿ?KÿLH3GH8
LM*34*ÿNKLKÿ85ÿ*,
O,8>532-+>ÿ)*+,ÿP25+>8ÿN+75
QRSÿUVWWVXYZ[ÿ\]Sÿ^RV_SÿXRVÿ\]Sÿ̀a]]SZ^WbÿVZÿ^RSÿWY_^ÿ^Vÿ]S`SYcSÿSde\YWÿZV^ỲS_ÿUV]ÿ^RY_ÿ̀\_Sf
      I>255ÿ)*-g223ÿhM4*Gÿ
      ijRe\klXYZ_^VZf̀Ve
      m8--+8ÿN88ÿh-G8372-ÿ
      nSZZYSl\Zk]a_\ZkS]_VZf̀VeoWSW\ZkfpSWSXl\Zk]a_\ZkS]_VZf̀Veon\eYf̀W\]ql\Zk]a_\ZkS]_VZf̀VeoScSWbZf]Vk\_l\Zk]a_\ZkS]_VZf̀Veo\ak]Sbf_YS[SWl\Zk]a_\ZkS]_VZf
      r2325MFÿLKÿh-5H,,+7ÿ
      k\Z^aWWY_l][]kW\Xf̀VeoSsUYWSs_kl][]kW\Xf̀VeoSsUYWSsUWl][]kW\Xf̀Ve
      h8,+7Mÿ)*3+8ÿE*+.ÿ
      jSWY_Rtl][]kW\Xf̀Veoju\^S_l][]kW\Xf̀Veoep\``Yl][]kW\Xf̀VeoSsUYWSs_kl][]kW\Xf̀VeoeqaX\_RYe\l][]kW\Xf̀Ve
      I*3*Mÿm*-8ÿE+,Fÿ
      itYWblXYZ_^VZf̀Ve
      v*F,8ÿ)ÿE,*55ÿ
      [epl`[W\Xf̀Ve
      I58?8-ÿmKÿE23*-+*-ÿ
      _pV]\ZY\Zl]SSk_eY^Rf̀Veok]V^R_`RYWkl]SSk_eY^Rf̀Ve
      I58wM8-ÿE32GFÿ
      _p]VkblVeef̀Veo_^ScSdp]Vkbdxyz{lS`Uf|\`S]|]Vf̀Ve
      }8?+-ÿDKÿEHG-83ÿ
      qpakZS]lẀRpf̀VeoeXYWWYZlẀRpf̀Veo^WYelẀRpf̀Veo]^S~YS]lẀRpf̀Ve
      O3+>ÿm2M-ÿEHM3ÿ
      SpaR]l]SSk_eY^Rf̀Veo\]V`RWYZl]SSk_eY^Rf̀Veo\_XSZ_VZl]SSk_eY^Rf̀Ve
      *>M*3Fÿ+,,+*4ÿEF83ÿ
      \`R\]bfpbS]lqY]qW\Zkf̀Ve
      O,+g*85MÿmKÿ6*3*783ÿ
      S`\p]\_S]lẀRpf̀Ve
      O,+g*85Mÿm2*-ÿ6*3*783ÿ
      S`\p]\_S]lẀRpf̀Veon]Sea_q\lẀRpf̀Ve
      6*,+123-+*ÿrmÿ
      qWXa]_^S]l[e\YWf̀Ve
      r*?+GÿIKÿ6*78Fÿÿm3ÿ
      k`\_Sbl`[W\Xf̀VeoZ\Z`bl`[W\Xf̀Veò\eYWWSl`[W\Xf̀Veo_WSVZ\]kl`[W\Xf̀Veonk\cY_l`[W\Xf̀Ve
      OG *3GÿrKÿ6M*w+-ÿ
      S`R\|YZl_\ZUV]kRSY_WS]f̀VeoU_\W\\]l_\ZUV]kRSY_WS]f̀Veon\Wc\]Sl_\ZUV]kRSY_WS]f̀Ve
      07**>ÿrKÿ6M*wH5ÿ
      ỲR\|a^l`Vcf̀Ve
      07**>ÿr*-+8,ÿ6M*wH5ÿ
      ỲR\|a^l`Vcf̀VeonRbq\Zl`Vcf̀VeokV`qS^YZ[l`Vcf̀Ve
       8-ÿmKÿ6,848-57ÿ
      VXSZf̀WSeSZ^_l_U`Y^b\^^bfV][oe\]^YZ\fR\__S^^l_U`Y^b\^^bfV][ò\^RS]bZfk\Wbl_U`Y^b\^^bfV][
      mH75+-8ÿ)*3+78ÿr*-+8,7ÿ
      nk\ZYSW_lVeef̀Veona_^YZSdk\ZYSW_dzlS`Uf|\`S]|]Vf̀Ve
      m*487ÿ)ÿr*?+7ÿ
      nk\cY_l`[W\Xf̀VeocỲqYl`[W\XfZS^
      6*3+ÿ}Kÿr* 72-ÿ
      `\]Yfk\X_VZl\W_^VZf̀Veoq\^Sf_eY^Rl\W_^VZf̀Ve
      )*3ÿr8*34*-ÿ
      ekS\]e\Zl][]kW\Xf̀Veok^\`ql][]kW\Xf̀VeoSsUYWSs_kl][]kW\Xf̀VeoS\]e\ZlS`Uf̀Va]^k]YcSf̀VeoSsUYWSsUWl][]kW\Xf̀Ve
      )*3ÿmKÿr8*34*-ÿ
      ekS\]e\Zl][]kW\Xf̀Ve
      *G+F*ÿ}M*-ÿr87M4HMÿ
      RkS_ReaqRl][]kW\Xf̀Ve
 1111 !"!#33$%&0445%$3250"'2'52                                                                                21(
012314542                 Case 3:18-cv-07591-CRB Document 499                             6789 Filed
                                                                                                   6 03/16/21 Page 22 of 24
       )*+,-.ÿ0.123ÿ0245ÿ
       6789:;<8=>?@7A@@B9?CDEC?E89F:G;<8=>?@7A@@B9?C
       H,*I.+ÿJ3K.L3ÿJMNOLÿ
       E?CP;Q<Q7RGSB9?CDPTU8RPT>7;Q<Q7RGSB9?CDPTU8RPT>U;Q<Q7RGSB9?C
       V.L.ÿ)OWW2XOLÿJ2+OWYOLMÿ
       >GQGBP8>P@=PQ<;>U98EZGEEZB?Q<D6?F@B9?EP;>U98EZGEEZB?Q<DCGQE8@GBFG>>PEE;>U98EZGEEZB?Q<DZ[?@@PBCPQP;>U98EZGEEZB?Q<D9GEFPQZ@B7GRZ;>U98EZGEEZB?Q<
       V4*\\ÿ]-+\2WÿJN3OLÿ
       >9?EEBPR7PQ;GR>E?@B9?C
       H2XX.W^ÿ_*+OÿJNN2+ÿ
       EPRR8>;SP8ÈRAaB9?CD>R8EECG@;SP8ÈRAaB9?CD@FQZ9`Z:;SP8ÈRAaB9?C
       bL2.WÿcdÿJL4*NOÿ
       =Q8G@BPQ9?RP;C?Q<G@RPS8>B9?CDeP<<ZBCGQE8@P`;C?Q<G@RPS8>B9?C
       f,L2+\*g,OLÿbN.2LÿJ++2Mÿ
       hi>>8<;>S8@>E?@B9?C
       jOW3^ÿjO+\ÿkO2W+\O2Wÿ
       SP@7ZBUP8@>EP8@;C?Q<G@RPS8>B9?CDEGCCZBC8RRPQ;C?Q<G@RPS8>B9?CD>GQGFBSG>>?@;C?Q<G@RPS8>B9?CDe89GRP@7GQ8@<;C?Q<G@RPS8>B9?CDEGCGQGB<8AR8G@PRR8;C?Q<G@RP
       ]W.ÿc.L2.ÿkL.W42+4*ÿ
       GUQG@98>9?;U?RPZB9?C
       l.-Nÿ)dÿmONNOLÿ
       e<PRRPQ;Q<Q7RGSB9?CD>S8@:RP>;Q<Q7RGSB9?CD>S8@:RP>;P9UB9?AQE7Q8[PB9?CDPTU8RPTUR;Q<Q7RGSB9?CDe<PRRPQ;P9UB9?AQE7Q8[PB9?C
       l.\L242.ÿf.I2NNOÿm-OLL.ÿ
       9GC8RRP;9<RGSB9?C
       ]-M-+\ÿldÿm-MONI.WWÿ
       GA<A>E;>CRReBRGSDGA<A>E;P9UB9?AQE7Q8[PB9?C
       ]NOnÿ)dÿo.LL2+ÿ
       GRPaBFGQQ8>;=GQER8E=P9:B9?CDG@@PB7?ZRP;=GQER8E=P9:B9?C
       bLOW\ÿ]NNOWÿo.K52W+ÿ
       =QP@EBFGS:8@>;C?Q<G@RPS8>B9?CD6AR8PB9?>EPRR?;C?Q<G@RPS8>B9?CDhphGRP@7GQqPeGQECP@E;C?Q<G@RPS8>B9?C
       _24,.L3ÿc.L\2WÿoO2I.WWÿ
       QFP8CG@@;R9F=B9?C
       mLOM*L^ÿoO2WOWÿ
       <FP8@P@;U?RPZB9?C
       rON+O^ÿ)*,WÿoONN.W3ÿ
       :FPRRG@7;<8=>?@7A@@B9?CD7<Q8UU8@;<8=>?@7A@@B9?C
       )OWW^ÿ]WWÿoOLMOWL*\,OLÿ
       6P@@ZBCP@7PR>?F@;GR>E?@B9?CD6P@@ZBFPQ<P@Q?EFPQ;GR>E?@B9?C
       0OWW2+ÿ)dÿoOLLOL.ÿ
       98EZGEE?Q@PZ;>U98EZGEEZB?Q<D=Q8EEG@ZBUP8EPR=PQ<;>U98EZGEEZB?Q<
       s.4,.L^ÿo2NNÿ
       `G9FGQZBF8RR;C?Q<G@RPS8>B9?CDSP@7ZBUP8@>EP8@;C?Q<G@RPS8>B9?CDQP=P99GBF8RRZPQ;C?Q<G@RPS8>B9?CDP[G@B6G9?=>;C?Q<G@RPS8>B9?C
       ).2IOÿc.L2Oÿo-N2WMÿ0ON.^Oÿ
       6G8CPBFAR8@<7PRGZP;>U98EZGEEZB?Q<DCGQE8@GBFG>>PEE;>U98EZGEEZB?Q<D>GQGFB<AE8PQQP`;>U98EZGEEZB?Q<D9GEFPQZ@B7GRZ;>U98EZGEEZB?Q<
       HL.42ÿ).WONNOÿtL12Wÿ
       EQG98B8Q[8@;Q?eP><QGZB9?CD9?AQEGRPQE;Q?eP><QGZB9?C
       0.W2ONÿmdÿ).L4,*ÿ
       7G@8PRB6GQ9F?;GR>E?@B9?C
       V.L.,ÿb.LLÿ)*,.W+OWÿ
       >6?FG@>P@;QPP7>C8EFB9?CDG>SP@>?@;QPP7>C8EFB9?C
       )OLOI^ÿHÿr.IL.+ÿ
       6PQPCZB:GCQG>;GQ@?R7e?QEPQB9?CD@89F?RG>B̀P=Q?S>:8;GQ@?R7e?QEPQB9?CDP9Uu
       vwGx7yz{{Py{;P9UBeG9PQeQ?B9?CDG>FRPZB<?CP`;GQ@?R7e?QEPQB9?CD|}hGRP@7GQ;Ge?QEPQB9?C
       H2I*\,^ÿj2NN2.IÿrW.ggÿ
       E:@Gee;:8Q:RG@7B9?C
       r.\^ÿJÿr*+52ÿ
       ::?>:8;U?RPZB9?C
       ]I^ÿ)O.Wÿ~.-LOW3O.-ÿ
       GRGAQP@7PGA;?CCB9?CDGCZuRGAQP@7PGAu;P9UBeG9PQeQ?B9?CD>>EPSGQE;?CCB9?C
 1111 !"!#33$%&0445%$3250"'2'52                                                                                41(
012314542                Case 3:18-cv-07591-CRB Document 499                        6789 Filed
                                                                                            6 03/16/21 Page 23 of 24
       )*+,-./ÿ1-2ÿ3.4*256.7829,.*:ÿ
       ;<=>?@A<BCDEBF;
       G.22*H.Iÿ6-I92.Iÿ3.4Jÿ
       K=@@?L=ME<=>NAO?MO<P@QEBF;
       R,-I/.7ÿRS/.T-2ÿ3*H/-29ÿ
       B<?L<P@QAF;;EBF;UBCPM<=VW<?L<P@QWXYZ[A=BLE\PB=M\MFEBF;
       GS,2ÿ]-4*9ÿ3ST^-I9Sÿ
       _FC@ÈF;DPMQFAPM@F<Q\FMa=MEBF;U=BP<=@QPMAPM@F<Q\FMa=MEBF;Ub?<<?P;EcFVa<=NAPM@F<Q\FMa=MEBF;
       dTJÿ38+-7ÿ
       P<eBPVAF;;EBF;UP;NW<eBPVWfYghA=BLE\PB=M\MFEBF;
       i28ÿdÿ)-*2*j*ÿ
       =;P?@?k?AlBEBF;
       )*I*-Tÿi//SI-ÿ)-Im7ÿ
       ;;PMOVA<BCDEBF;
       G-T.7ÿnÿ)-::,.o7ÿ
       K;PaaC=lVALF<=NEBF;
       p,-22S2ÿi/*7.ÿ)+R/8I.ÿ
       V;BB<eM=AM==QV;?aCEBF;UM==QWV;?aCWqgfqA=BLE\PB=M\MFEBF;UVCP@@F@W;BB<eM=WffhrA=BLE\PB=M\MFEBF;U=V=<LM?Qk=AM==QV;?aCEBF;
       RS//..2ÿ)-I*.ÿ)+s-T-I-ÿ
       ctBuP;PMPAlBEBF;
       v4S22.ÿwS7*/ÿ).I.ÿ
       N>F@@=E;=M=AVLB?aNPaaNEFMkU;PMa?@PECPVV=aaAVLB?aNPaaNEFMk
       d29I.oÿ)*//.Iÿ
       P;?<<=MAVP@LFMQC=?V<=MEBF;
       p.-2ÿx3.-IJÿ)SII*7ÿ
       V=P@E;FMM?VAPM@F<Q\FMa=MEBF;U=QFBO=aVBP<=@QPM?@kAPM@F<Q\FMa=MEBF;U>?@B=@aE=V\PMyPAPM@F<Q\FMa=MEBF;UVaPB?=EKP;=VAPM@F<Q\FMa=MEBF;UM=D=BBPE;B@=lAPM@F<Q\FM
       )./*29-ÿ]-4*7ÿsSm.7ÿ
       ;@FO=VAl=?ay<ezEBF;U<VBCe<ayAl=?ay<ezEBF;Ua=<<?VAl=?ay<ezEBF;UMB=MB?Al=?ay<ezEBF;UKLPMM=<<Al=?ay<ezEBF;UQVP>FeMVAl=?ay<ezEBF;
       {-8/ÿ|}ÿsS4-mÿ
       \@F>POAl=?ay<ezEBF;UBkPMB?PAl=?ay<ezEBF;U@CMNByNOAl=?ay<ezEBF;
       d/-2ÿx8.//.::.ÿ
       PFe=<<=aa=ALF<=NEBF;U<<P@k<F?VALF<=NEBF;UlQ=<>P<<=ALF<=NEBF;
       )*+,-./ÿ{}ÿ{*jj*27ÿ
       ;\?kk?@VAl=?ay<ezEBF;
       R,I*7:*-2ÿG-T.7ÿ{*7:*//*ÿ
       B\?Va?<<?ABF>EBF;
       G-+S^ÿ~.2IJÿ{S/*2ÿ
       K\F<?@A<BCDEBF;
       38m.ÿp-T8./ÿ{SI:.Iÿ
       <\FMa=MAM==QV;?aCEBF;UkBC?eAM==QV;?aCEBF;UOKO=<<NAM==QV;?aCEBF;
       3S8*7.ÿ~SI2^.+mÿw.22.ÿ
       <M=@@=A\eD<?B<PlkMFe\EBF;UOD=PaF@A\eD<?B<PlkMFe\EBF;U`WQFBO=aA\eD<?B<PlkMFe\EBF;
       )S//Jÿi//.2ÿp./o-Jÿ
       tF<<NE=<lPNAQFKEBPEkF>
       s-:,-2ÿi}ÿp,-HIS:,ÿ
       @VCPLMFaCABF>EBF;UOaM=;\NABF>EBF;U=BC?e<FVABF>EBF;UM<eABF>EBF;U@BeaM?kCaABF>EBF;UM>P@aPVV=<<ABF>EBF;UQFBO=a?@kABF>EBF;U?VPPBWBCP\eaW
       YgfA=BLE\PB=M\MFEBF;
       d89I.JÿR/-*I.ÿp*.j./ÿ
       PeQM=NEV?=k=<AP@QMeVP@Q=MVF@EBF;
       w.*9ÿpT*:,ÿ
       ;?aCAl?@VaF@EBF;
       i/*-^.:,ÿd22.ÿp.I/*2jÿ
       =<?yPD=aCEV\=M<?@kAP<VaF@EBF;UP@@?=ENeAP<VaF@EBF;
       -I/ÿd2:S2ÿp:-TH/ÿ
       OPM<EVaP;\L<AO?MO<P@QEBF;
       R,-I/.7ÿGS7.,ÿp:.4.27ÿ
       BVa=>=@VAk?DVF@Qe@@EBF;UV;PMeVBCPOAk?DVF@Qe@@EBF;
 1111 !"!#33$%&0445%$3250"'2'52                                                                                      01(
012314542               Case 3:18-cv-07591-CRB Document 499                    6789 Filed
                                                                                        6 03/16/21                           Page 24 of 24
      )*+,*-ÿ/0ÿ12344567*8-ÿ
      9:;<:=>;?@AABCD:E=FG:=?CH?IGBJ9>J@D
      1*K-LM*ÿN5-3Mÿ12-3MOÿ
      ;;?=@PQF@DD>J@DR;:G=HP:I;?=@PQISTUVFBJA><:JB=<=@>J@D
      WXY*-XÿZ0ÿ1Y*M+3Mÿ
      B[F;DCC<>C:\R]DE^J_`QH:PFBJA>J@`=?[=HaB>J@DRB[FBJA>J@`=?[=HaB>J@DRG=H??FBJA>J@`=?[=HaB>J@D
      )*2b5-LM5ÿc*-de5++ÿ1YL42ÿ
      9:?B>;\HA?FG:=?CH?GBJ9>J@D
      fe++566ÿWÿg*863-ÿ
      =?:EC@=FAGD>J@D
      hLi365ÿf0ÿg-*7*ÿ
      jHJ@CB>k=:D:F[@l>J:>Q@a
      f3im8ÿn0ÿg+*Lÿ
      =@J9E>?;:HF=@<B;Q=:E>J@DRo@`=?]CB=?Fp@<B;_=:E>J@D
      fLib*-Xÿq665Mÿr*Mset5-ÿ
      =a:P[`uB=FAGD>J@DRl:D:P?BFAGD>J@DRJ:CBP[:=FAGD>J@D
      h556e7ÿ/*M5ÿZ*XbY*MLÿ
      P\:[v\:PHF\J>J@DRo:=[HP:Cwxy:=:CBQ:C;F\J>J@D
      s3MM*ÿc*-L5ÿZ56ibÿ
      [\BCJvF9H=9C:P[>J@D
      q68++*ÿcÿZL66L*7+ÿ
      :\HCCH:D;FJQC:\>J@D
      13M8*ÿsL*M5ÿZLMM5-ÿ
      ;\HPPB=FJ@a>J@DR[@J9B?HPQFJ@a>J@DRJ:C;G`=EFJ@a>J@D
      n*-6ÿz-*MX3MÿZL+344ÿ
      G\H;@AAFAGD>J@DRJ:CBP[:=FAGD>J@DR;aHCC:C@G@;FAGD>J@D
      )5L2bÿ{55ÿZe-+25-ÿ
      9BH?v>\`=;?B=F[@l>J:>Q@aR9C\`=;?B=FQD:HC>J@DRCHP[;BE>J:PP:PF[@l>J:>Q@a
      s3eO6*+ÿf0ÿ|3eMOÿ
      [E@`PQFAGD>J@DRJ:CBP[:=FAGD>J@D
      }*e6LM*ÿX3ÿq7*-*6ÿ
      <[@:D:=:CFCJvG>J@DRJ:?9HP;FCJvG>J@DRA\vH?BFCJvG>J@D
c*Me*6ÿh32Li5ÿ{L+2
kvBÿA@CC@\HPQÿH;ÿ?vBÿCH;?ÿ@Aÿ:??@=PBE;ÿ\v@ÿ:=BÿM32ÿ@Pÿ?vBÿCH;?ÿ?@ÿ=BJBHaBÿBID:HCÿP@?HJB;ÿA@=ÿ?vH;ÿJ:;Bÿ\v@ÿ?vB=BA@=Bÿ=B`H=BÿD:P`:CÿP@?HJHPQ>ÿ@`ÿD:Eÿ\H;vÿ?@ÿ̀;BÿE@`=ÿD@`;B
?@ÿ;BCBJ?ÿ:P[ÿJ@<Eÿ?vH;ÿCH;?ÿHP?@ÿE@`=ÿ\@=[ÿ<=@JB;;HPQÿ<=@Q=:DÿHPÿ@=[B=ÿ?@ÿJ=B:?BÿP@?HJB;ÿ@=ÿC:GBC;ÿA@=ÿ?vB;Bÿ=BJH<HBP?;>
 ÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ÿÿÿÿ
ÿ ¡¢ÿ££¤ÿ¥¦§ÿ¨¡ÿ
ÿ¨©©¤ÿ ªÿ«¬ÿ
­®ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ¯°ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ
ª±²ÿª±£¡ÿÿ
¦¦ÿ³´µ£¶ÿ££¤ÿ«ÿ
ÿ¨©©¤ÿ ªÿ«¬¬ÿ




 1111 !"!#33$%&0445%$3250"'2'52                                                                                                    (1(
